internal_revenue_service number release date index number -------------------- ----------------------------------- ---------------------------- ----------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-118512-09 date date legend taxpayer ------------------------------------------------------------ -------------------------------- state x exchange date date date date year a year b dear ------------ ------------ ------------------------------------ ------------- ----------- ------------------- ------------------ ------- ------- this ruling responds to your letter dated date submitted on behalf of taxpayer requesting rulings under internal_revenue_code the code sec_301 and sec_305 the ruling_request the rulings contained in this letter are based upon facts and representations that were submitted on behalf of taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials plr-118512-09 submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts taxpayer is an accrual basis state x corporation that files its federal_income_tax returns as a real_estate_investment_trust reit on a calendar_year basis taxpayer represents that it qualifies as a reit under the code that it intends to maintain such qualification as a reit and that it regularly distributes its earning and profits as required under sec_857 taxpayer has one class of common_stock outstanding the common_stock which is publicly traded and listed on the exchange all references below to stockholder refer to holders of common_stock subject_to the approval of its board_of directors taxpayer intends to make a special dividend each a special dividend and collectively the special dividends on its common_stock for the quarters ending date date date and date of each of year a and year b as described below taxpayer intends to limit the cash portion of each special dividend to approximately percent of each special dividend in no event will the total amount of cash available to be distributed be less than percent of each special dividend each holder of common_stock will have the right to elect to receive cash or common_stock of equivalent value as follows cash alternative - percent cash subject_to adjustment as described below or stock alternative - percent common_stock taxpayer expects to declare the special dividends using the following election mechanism taxpayer will provide to each stockholder an election form for each special dividend shortly after the record_date each stockholder may elect to receive its dividend by indicating the cash alternative or the stock alternative by the election deadline if a stockholder fails to make a valid election by the election deadline that stockholder will be deemed to have made an election to be determined by taxpayer at taxpayer's sole discretion stock distributed pursuant to each special dividend will be subject_to the ownership limitations in taxpayer's charter the ownership limitation taxpayer is not aware of any currently existing stockholder who upon receipt of the special dividends will be affected by the ownership limitation while each stockholder will have the option to elect to receive cash in lieu of common_stock for the stockholder's full entitlement under each special dividend taxpayer plr-118512-09 intends to limit the total cash to be distributed pursuant to each special dividend to an amount equal to approximately percent of such special dividend such amount to be referred to as the cash limit in no event will the total amount of cash available to be distributed be less than the cash limit to the extent necessary taxpayer will issue cash in lieu of fractional shares of common_stock any cash issued in lieu of fractional shares of common_stock will not count towards the cash limit if the total number of shares of common_stock with respect to which the cash alternative is made cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then i the stockholders who elect the cash alternative will receive such special dividend entirely in cash and ii the stockholders who elect the stock alternative will receive such special dividend entirely in common_stock if the total number of cash election shares would result in the payment of cash in an aggregate amount that exceeds the cash limit then i the stockholders who elect the stock alternative will receive such special dividend entirely in common_stock and ii the stockholders who elect the cash alternative will receive a pro_rata portion of the available cash pursuant to the cash limit with the remainder of such special dividend being received in shares of common_stock based on this formula in no case will cash election shares receive less than percent of such special dividend in cash rulings based solely on the information provided and the representations made we rule as follows with respect to the special dividends any and all of the cash and stock distributed by taxpayer as part of the special dividends as described above shall be treated as distributions of property with respect to its stock to which sec_301 applies sec_301 b and or b the amount of the distributions of the stock received by any stockholder electing to receive stock will be considered to equal the amount of the money which could have been received instead sec_1_305-1 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code furthermore no opinion is expressed with regard to whether the special dividend constitutes a preferential_dividend under sec_562 of the code procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code plr-118512-09 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling pursuant to the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely steven j hankin senior technician reviewer branch office of associate chief_counsel corporate
